Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The polymers of claims 1 and 11 are indicated as being terminated by substituents Rx and Ry wherein each of these contains a residue –OR6, -NHR7, -N(R8)(R9). The variables R6-R9 are alkyl, alkenyl, or heteroalkyl (which seems to be intended to designated an alkyl for which one or more carbon atoms are replaced with a heteroatom as characterized in [0038] of the associated pre-grant publication).  Subsequently, claim 1 states that said variables R6-R9 may be optionally substituted with any of the chemical moieties disclosed in connection with Rz and may include such varied residues as alkyl groups and –NH2 groups.  The Examiner wonders though how a practitioner of their invention is to differentiate between an unsubstituted alkyl group R6 and an alkyl-substituted alkyl group (or, for that matter, a heteroalkyl group-substituted (hetero)alkyl residue.  Also, the groups R6-R9 ostensibly may contain multiple moieties RZ.  Consider a polysiloxane terminated with the following:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Would this conform with the description of claim 1 as being an alkyl group having an aryl substituent where the aryl group, in turn, has a NO2 bound thereto since the definition of Rz says only that the aryl is C6-C14 but says nothing of the permitted presence of functional groups bound to the aryl group?  The Examiner might surmise that a broadest reasonable interpretation of the claim language would conclude that such a terminal group is, in fact, encompassed within the scope of the claims but it is difficult to ascertain the full scope of the claims given the manner in which R5 has been defined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Whereas claim 1 says of the heteroalkyl groups permissible within the definition of R6-R9 that it may have as many as 101 carbon atoms, claim 5 states that there can be up to 401 carbon atoms, which is a broader range with respect to this parameter.

Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Lenick, U.S. Patent Application Publication No. 2015/0274893.
See paragraph [0058] where there is exhibited a polydimethylsiloxane containing between 1 and 20 repeating dimethylsiloxane units and terminated with –(CH2)10C(O)OCH3.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al., U.S. Patent Application No. 2016/0311982.
Sakurai teaches the preparation of telechelic polyoxyalkylene-modified silicones as defoaming agents wherein the polyoxyalkylene segments are attached to the terminal positions of the siloxane backbone via undecylenic acid-derived linkers.  See working example 5 where there is disclosed a synthetic approach entailing the esterification of undecylenic acid with polyoxyethylene monoethyl ether having a molecular weight of 1000 such that it averages about 23 repeat oxyethylene units (or 46 carbon atoms).  The product is subsequently hydrosilylated with a SiH-terminated polydimethylsiloxane having 18 repeat units to provide a compound anticipatory of the aforementioned claims.
Claims 11-13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Lenick, U.S. Patent # 6,727,340.  Applicant is directed to the genus of compounds described by the formula in column 2 and the accompanying description.  In favored permutations of the graft copolymer, the organohydrogensiloxane functioning as a precursor is one of those depicted at the bottom of column 5 having the numbers of dimethylsiloxane- and methylhydrogensiloxane repeat units summarized in the Tables provided in column 6.  The copolymers are obtained by hydrosilylating a combination of undecylenic acid methyl ester and an allyl-terminated polyether with these .
A copolymer adhering to the formula in column 2 and derived from SilTech D-116 in the second table shown in column 6 will inherently have a ratio of units corresponding to formulae (II) and (III) as set forth in claim 20 where two or three of the four available hydrosilyl groups are reacted with undecylenic acid methyl ester.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., U.S. Patent Application Publication No. 2008/0063879.
See Examples 4 and 5 and Tables 4 and 5.

Allowable Subject Matter
Claims 7, 8, 10, 14-15, and 17-18  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 11, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765